                    IN THE UNITED STATES DISTRICT COURT

                   FOR THE SOUTHERN DISTRICT OF GEORGIA

                               AUGUSTA DIVISION


UNITED STATES OF AMERICA                 )
                                         )
      v.                                 )         CR 119-127
                                         )
DONALD LAMB                              )
                                     _________

                                    ORDER
                                    _________


      The Court GRANTS the Government’s “Motion to Dismiss” (doc. no. 9)

pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure.

      SO ORDERED this 15th day of November, 2019, at Augusta, Georgia.
